Title: To James Madison from Simon Snyder, 6 April 1809
From: Snyder, Simon
To: Madison, James


Sir,Lancaster, April 6th. 1809.
In discharge of a Legislative injunction, I transmit to you the proceedings of the General Assembly, on the long litigated cause of Gideon Olmstead and others, versus Elizabeth Sergeant and Esther Waters, executrixes of David Rittenhouse, deceased, late Treasurer of Pennsylvania. Believing it will tend to a more perfect understanding of the subject, I take the liberty to add a copy of an Act of the General Assembly relative thereto, passed the 4th. inst., and also beg leave to refer you to two other Acts, the one passed, February 1st., 1801, and the other, April 2nd., 1803.
While I deeply deplore the circumstance which has led to this correspondence, I am consoled with the pleasing idea, that the chief magistracy of the Union is confided to a man who merits, and who possesses so great a portion of the esteem and the confidence of a vast majority of the citizens of the United States; who is so intimately acquainted with the principles of the Federal constitution, and who is no less disposed to protect the sovreignty and independence of the several states, as guaranteed to them, than to defend the rights and legitimate powers of the General government; who will justly discriminate between opposition to the constitution and laws of the United States, and that of resisting the decree of a Judge, founded, as it is conceived in a usurpation of power and jurisdiction, not delegated to him by either, and who is equally solicitous, with myself, to preserve the Union of the States, and to adjust the present unhappy collision of the two governments in such a manner as will be equally honorable to them both.
Permit me to add, in addition to the Act I have done as the Chief magistrate of the State of Pennsylvania, to assure you, Sir, as an individual, of my full confidence in the wisdom, justice and integrity of the present administration of the General government, and my fixed determination, in my public, as well as in my private capacity, to support it in all constitutional measures it may adopt. With the highest consideration, I am, Sir Your obedient servant
Simon Snyder
